Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 04/20/2021, 03/01/2021, and 11/12/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 9 recites that “the first information comprises a power control parameter P0 and a path loss compensation coefficient α corresponding to the first link.”  However, Claim 9 depends on Claim 8, which already recites the same claim features.  As such, Claim 9 does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0034070 A1 to Seo et al. (hereinafter “Seo”).
Regarding Claim 1, Seo teaches A power control method, wherein the method comprises: 
receiving, by a first node, first information sent by a second node, ([0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, 
wherein the first information is used to determine a first transmit power, wherein the first transmit power is a power used when the first node sends downlink information to the second node through a first link, determining, by the first node, the first transmit power based on the first information. ([0137], discloses the RN can receive a PDCCH and a PDSCH from the eNodeB in the backhaul downlink reception interval 1122 except for the guard time. Such PDCCH and the PDSCH are physical channels dedicated for RN and thus may be represented by a R-PDCCH (Relay-PDCCH) and a R-PDSCH (Relay-PDSCH). [0139], discloses a method for allocating transmission (Tx) power (i.e. determine first transmit power) in backhaul link transmission between eNB and RN. [0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH (i.e. downlink information) consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. determine first transmit power). [0140]-[0149], further describes details of determining power allocation on basis of RB pair or Slot)
wherein the first link is a link between the first node and the second node, and (Figure 1 and [0003], discloses a wireless link between the eNodeB (i.e. first node) and the RN (i.e. second node) is called a backhaul link. A link from the eNodeB to the RN is called a backhaul downlink (i.e. first link)) 
wherein the first node is an upper-level device of the second node; ([0149], discloses resource allocation performed by the eNB, in which the RN receives a DL grant including information such as DL resource allocation from the eNB (i.e. upper-level) over the R-PDCCH)

Regarding Claim 6, Seo teaches  The method according to claim 1, wherein the first transmit power is the same as or differs by a preset threshold from a power used when the first node sends a reference signal or control information to the second node. ([0137], [0139], and [0144], discloses using the determined downlink transmit power to send an R-PDCCH (i.e. control information) to the relay node )

Regarding Claim 7, Seo teaches A power control method, wherein the method comprises: 
determining, by a second node, first information, and sending, by the second node, the first information to the first node. ([0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. first information))
wherein the first information is used to determine a first transmit power, wherein the first transmit power is a power used when a first node sends downlink information to the second node through a first link, ([0137], discloses the RN can receive a PDCCH and a PDSCH from the eNodeB in the backhaul downlink 
 wherein the first link is a link between the first node and the second node, and (Figure 1 and [0003], discloses a wireless link between the eNodeB (i.e. first node) and the RN (i.e. second node) is called a backhaul link. A link from the eNodeB to the RN is called a backhaul downlink (i.e. first link))
wherein the first node is an upper-level device of the second node; ([0149], discloses resource allocation performed by the eNB, in which the RN receives a DL grant including information such as DL resource allocation from the eNB (i.e. upper-level) over the R-PDCCH)

Regarding Claim 11, Seo teaches A power control apparatus, wherein the apparatus comprises: 
a receiver, (Figure 24 illustrates eNB with Rx module) configured to receive first information sent by a second node, ([0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. first information))
wherein the first information is used to determine a first transmit power, wherein the first transmit power is a power used when the apparatus sends downlink information to the second node through a first link, ([0137], discloses the RN can receive a PDCCH and a PDSCH from the eNodeB in the backhaul downlink reception interval 1122 except for the guard time. Such PDCCH and the PDSCH are physical channels dedicated for RN and thus may be represented by a R-PDCCH (Relay-PDCCH) and a R-PDSCH (Relay-PDSCH). [0139], discloses a method for allocating transmission (Tx) power (i.e. determine first transmit power) in backhaul link transmission between eNB and RN. [0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH (i.e. downlink information) consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. determine first transmit power). [0140]-[0149], further describes details of determining power allocation on basis of RB pair or Slot)
wherein the first link is a link between the apparatus and the second node, and (Figure 1 and [0003], discloses a wireless link between the eNodeB (i.e. first node) 
wherein the apparatus is an upper-level device of the second node; ([0149], discloses resource allocation performed by the eNB, in which the RN receives a DL grant including information such as DL resource allocation from the eNB (i.e. upper-level) over the R-PDCCH) and 
at least one processor, (Figure 24 illustrates eNB with processor) configured to determine the first transmit power based on the first information. ([0137], discloses the RN can receive a PDCCH and a PDSCH from the eNodeB in the backhaul downlink reception interval 1122 except for the guard time. Such PDCCH and the PDSCH are physical channels dedicated for RN and thus may be represented by a R-PDCCH (Relay-PDCCH) and a R-PDSCH (Relay-PDSCH). [0139], discloses a method for allocating transmission (Tx) power (i.e. determine first transmit power) in backhaul link transmission between eNB and RN. [0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH (i.e. downlink information) consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. determine first transmit power). [0140]-[0149], further describes details of determining power allocation on basis of RB pair or Slot)


A power control apparatus, wherein the apparatus comprises:
at least one processor, (Figure 24, illustrates RN with processor) configured to determine first information, ([0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. determine first information))
wherein the first information is used to determine a first transmit power, wherein the first transmit power is a power used when a first node sends downlink information to a second node through a first link, ([0137], discloses the RN can receive a PDCCH and a PDSCH from the eNodeB in the backhaul downlink reception interval 1122 except for the guard time. Such PDCCH and the PDSCH are physical channels dedicated for RN and thus may be represented by a R-PDCCH (Relay-PDCCH) and a R-PDSCH (Relay-PDSCH). [0139], discloses a method for allocating transmission (Tx) power (i.e. determine first transmit power) in backhaul link transmission between eNB and RN. [0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH (i.e. downlink information) consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. determine first transmit power). [0140]-[0149], further describes details of determining power allocation on basis of RB pair or Slot)
wherein the first link is a link between the first node and the second node, (Figure 1 and [0003], discloses a wireless link between the eNodeB (i.e. first node) and the RN (i.e. second node) is called a backhaul link. A link from the eNodeB to the RN is called a backhaul downlink (i.e. first link)) and 
wherein the first node is an upper-level device of the second node; ([0149], discloses resource allocation performed by the eNB, in which the RN receives a DL grant including information such as DL resource allocation from the eNB (i.e. upper-level) over the R-PDCCH) and 
a transmitter, (Figure 24, illustrates RN with Tx module) configured to send the first information to the first node. ([0137], discloses the RN can receive a PDCCH and a PDSCH from the eNodeB in the backhaul downlink reception interval 1122 except for the guard time. Such PDCCH and the PDSCH are physical channels dedicated for RN and thus may be represented by a R-PDCCH (Relay-PDCCH) and a R-PDSCH (Relay-PDSCH). [0139], discloses a method for allocating transmission (Tx) power (i.e. determine first transmit power) in backhaul link transmission between eNB and RN. [0144], discloses the eNB (I.e. first node) and the RN (i.e. second node) may transmit/receive, via higher layer, signals requesting or indicating whether to perform power boosting for the R_PDCCH (i.e. downlink information) consideration of a channel state of a backhaul link and how much power boosting will be applied if power boosting is applied (i.e. determine first transmit power). [0140]-[0149], further describes details of determining power allocation on basis of RB pair or Slot)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of US 2019/0158319 A1 (provisional application no. 62/588,273, filed on Nov. 17, 2017) to Cezanne et al. (hereinafter “Cezanne”)

Regarding Claim 10, Seo teaches The method according to claim 7, further comprising: Seo does not explicitly teach updating, by the second node, a preset multiple-input multiple-output (MIMO) configuration parameter; and updating, by the second node, reference receive power based on the updated preset MIMO configuration parameter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Seo to include the above limitations as suggested by Cezanne in order to measure a more accurate RSRP received power based on the refined beam as indicated in [0117] of Cezanne. 


Allowable Subject Matter
Claim 2-5, 8, 12-15, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0081033 to Ouchi, directed to uplink and downlink power control, where the base station sends power control, path loss, and power offset parameters in system information to terminal devices
EP 3,276,902 to Shin, directed to determining a downlink power control based on power offset and a power parameter determined based on the number of antenna ports.

EP 2,709,408 to Zhang, directed to uplink transmit power control for PUSCH, PUCCH, and SRS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENKEY VAN/           Primary Examiner, Art Unit 2477